PER CURIAM.
Father appeals from an order modifying the child support provisions of a decree entered in 1974. The trial court, applying the method for determining child support established in Smith v. Smith, 290 Or 675, 626 P2d 342 (1981), found that his monthly obligation for the support of each of the parties’ two children should be increased from $150 to $342 per child. Our review of the record shows that there has been a change of circumstances sufficient to warrant modification; however, by applying the Smith formula to the relevant facts, we have determined that the decree should be modified to require father to pay $290 per month for the support of each child instead of the amount ordered by the trial court. The decree is modified accordingly and affirmed as modified. Costs to respondent.